Citation Nr: 1547470	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-19 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to service connection for psychiatric disorder, to include bi-polar disorder and post-traumatic stress disorder (PTSD).

2.   Entitlement to service connection for right knee disorder.

3.   Entitlement to service connection for right hip disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1976 and from December 1996 to September 1997.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2011, by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2015. 

The issue of hearing loss has been raised by the record in a December 2010 statement to the Veteran's treating physician, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include post-traumatic stress disorder and bi-polar disorder, as well as right hip and right knee disorders  For the following reasons, the Board finds that a remand is warranted, so the Veteran may undergo medical examinations for the claimed disabilities. 
Psychiatric Disorder

The Veteran contends he is entitled to service connection for a psychiatric disorder stemming from his active duty in Bosnia. 

In January 2005, the Veteran underwent an examination with a Social Security doctor and received diagnoses of bi-polar disorder and PTSD.  The examiner opined that the PTSD was possibly secondarily connected to his service in Bosnia.  The Veteran currently receives Social Security Disability for a psychiatric disorder.  

In October 2010 and May 2012, the Veteran underwent medical examinations at the VA for psychiatric disorders.  In both examinations, the examiners expressed frustration that the Veteran would not discuss his psychiatric disorder.  The October 2010 examiner determined that the examination was invalid due to the Veteran's approach to the session and was unable to render a diagnosis.  The May 2012 examiner determined the Veteran's psychiatric disorder was not service connected, as the Veteran did not provide her with any information concerning his service in Bosnia or any related possible stressors.  

At the Veteran's hearing, he informed the VLJ that he did not speak with the examiners because the examiners spent too much time on their cell phones throughout the examination.  Moreover, the Veteran believed that as neither examiner served with him in Bosnia, it was impossible for the examiners to understand the Veteran's experience.

At the hearing, the Veteran explained the stressors he faced in Bosnia.  He described incidents in which he saw children who had lost limbs and instances in which when people pointed guns at him.  

Moreover, the Veteran stated that he was diagnosed with both PTSD and bi-polar disorder by his private treating physician.  The records from that physician, however, are unavailable, as the physician has gone out of business and will only ship the records to the VA for a fee of approximately $900. 

Without an adequate examination, the Board cannot make a determination as to whether or not the Veteran is entitled to service connection for a psychiatric disorder.  At the hearing, the Veteran provided the VLJ with an explanation for why he did not feel comfortable discussing his psychiatric disorders with the examiners.  Given the Veteran's glowing service personnel records which describe the Veteran as an excellent and dedicated leader and instructor, the Board has no reason to doubt the Veteran's explanations.  

Accordingly, the Board finds that the Veteran should be granted an additional psychiatric examination to determine the nature and etiology of the Veteran's psychiatric disorder.  The Board cautions the Veteran that he should provide the examiners with full answers to the questions at the next examination in order to best expedite the appeals process.

Right Hip and Right Knee Disorders

The Veteran contends that he is entitled to service connection for right hip and knee disorders, both of which stem from the same service injury. 

At the hearing, the Veteran explained that he slipped one morning during a training run.  Later in service, the Veteran injured his right ankle.  After those two incidents, the Veteran stated that he experienced problems with his right hip and knee and sought treatment at Moncrief Hospital in Columbia.  Pursuant to those problems, a colonel granted the Veteran a waiver, thereby freeing him from future physical training tests. 

A service treatment record note documents the Veteran's injured right ankle in November 1986.  But most unfortunately, the remainder of the Veteran's service treatment records are missing and cannot be found.  And as of now, the Veteran has not provided the Board with any records from his right knee and hip treatment at Moncrief Hospital.  

Although the Veteran has complained of chronic right knee and hip pain to his treating physician at the VA in February 2005 and August 2010, the VA records do not show a diagnosis.  Moreover, the Veteran has not yet undergone any VA medical examinations to determine the diagnosis and etiology of the claimed conditions.  Thus, the Board is unable to make a determination as to whether the Veteran is entitled to service connection for the claimed conditions. 

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or evidence establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i).  The available records demonstrate the Veteran has informed medical professionals about the claimed disorder and, at the hearing, explained to the undersigned VLJ how these conditions are related to incidents the Veteran experienced in service.  Thus, the Veteran should be provided with medical examinations to determine the nature and etiology of the claimed conditions. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination with an appropriate VA examiner.  The purpose of the examination is to determine the nature and etiology of the Veteran's psychiatric disorder, in particular, whether the Veteran's psychiatric disorder is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any psychiatric disorder is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's psychiatric disorder without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

2. Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's right hip disorder, in particular, whether the hip disorder is the result of his active duty service.

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that any hip disorder is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's hip disorder without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3. Schedule the Veteran for an examination with an appropriate VA examiner.  The purpose of the examination is to determine the etiology of the Veteran's right knee disorder, in particular, whether the Veteran's right knee disorder is the result of his active duty service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b. The examiner must review all medical evidence associated with the claims file.  

      c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether it is at least as likely as not that his right knee condition is related to the Veteran's active duty service.

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's right hip without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


